              Case 20-11558-KBO              Doc 1259-1          Filed 11/20/20        Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
24 HOUR FITNESS                                              :        Case No. 20–11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :        (Jointly Administered)
                                    Debtors.1                :
                                                             :
------------------------------------------------------------ x

                                                        Objection Deadline: December 10, 2020 at 4:00 p.m. (ET)
                                                                      Hearing Date: Scheduled only if necessary


                         NOTICE OF FILING OF FEE APPLICATION

                 PLEASE TAKE NOTICE that Lazard Frères & Co. LLC (“Lazard”), investment

banker for 24 Hour Fitness Worldwide, Inc. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), has filed its

Third Monthly Fee Application of Lazard Frères & Co. LLC for Allowance of Compensation and

Reimbursement of Expenses Incurred as Investment Banker to the Debtors and Debtors in

Possession for the Period from September 1, 2020 to and Including September 30, 2020 (the

“Application”) seeking fees in the amount of $150,000.00 and reimbursement of actual and

necessary expenses in the amount of $14,784.08 for the period from September 1, 2020 through

September 30, 2020.




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
    RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service
    address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.




DOCS_DE:230678.4 00162/001
              Case 20-11558-KBO       Doc 1259-1      Filed 11/20/20     Page 2 of 4




                 PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing and be filed with the United States Bankruptcy Court for

the District of Delaware (the “Bankruptcy Court”), 824 N. Market Street, 3rd Floor, Wilmington,

Delaware 19801, on or before December 10, 2020 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the objection or response, if any, upon the following: (i) the Debtors c/o 24 Hour

Fitness Worldwide, Inc., 12467 Alcosta Blvd., San Ramon CA 94583, Attn: Dean Myatt

(dmyatt@24hourfit.com), Rodger Meads (rmeads@24hourfit.com), and Daniel Hugo

(dan.hugo@fticonsulting.com); (ii) the attorneys for the Debtors, (a) Weil, Gotshal & Manges

LLP, 767 Fifth Avenue, New York, New York 10153, Attn: Ray C. Schrock, P.C.

(ray.schrock@weil.com), Ryan Preston Dahl, Esq. (ryan.dahl@weil.com), Kevin Bostel, Esq.

(kevin.bostel@weil.com), and Kyle R. Satterfield, Esq. (kyle.satterfield@weil.com), and

(b) Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington,

Delaware 19801, Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com); (iii) counsel to the DIP

Agent, (a) Covington & Burling LLP, 620 Eighth Avenue, New York, New York 10018, Attn:

Ronald Hewitt, Esq. (rhewitt@cov.com), and (b) Troutman Pepper Hamilton Sanders LLP,

Hercules Plaza, Suite 1500, 1313 N. Market Street, Wilmington, Delaware 19899-1709, Attn:

David M. Fournier, Esq. (david.fournier@troutman.com); and (iv) counsel to the Ad Hoc Group,

(a) O’Melveny & Myers LLP, 7 Times Square, New York, New York 10036, Attn: Daniel S.

Shamah, Esq. (dshamah@omm.com), Diana M. Perez, Esq. (dperez@omm.com), and Adam P.

Haberkorn, Esq.(ahaberkorn@omm.com), and (b) Richards, Layton & Finger, P.A., One Rodney

Square, 920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins, Esq.

(collins@rlf.com), Michael J. Merchant, Esq. (merchant@rlf.com), and David T. Queroli, Esq.


                                                2
DOCS_DE:230678.4 00162/001
              Case 20-11558-KBO        Doc 1259-1      Filed 11/20/20    Page 3 of 4




(queroli@rlf.com); (v) the Office of The United States Trustee, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Casey, Esq. (linda.casey@usdoj.gov);

and (vi) counsel to the Official Committee of Unsecured Creditors: (a) Cooley LLP, 55 Hudson

Yards, New York, New York 10001, Attn: Cathy Hershcopf, Esq. (chershcopf@cooley.com),

Michael Klein, Esq. (mklein@cooley.com), and Lauren A. Reichardt, Esq.

(lreichardt@cooley.com), (b) Cooley LLP, 1299 Pennsylvania Avenue, NW, Washington, DC

20004, Attn: Cullen D. Speckhart, Esq. (cspeckhart@cooley.com) and Olya Antle, Esq.

(oantle@cooley.com), and (c) Morris James LLP, 500 Delaware Avenue, Suite 1500,

Wilmington, Delaware 19801, Attn: Eric J. Monzo, Esq. (emonzo@morrisjames.com) and Brya

M. Keilson, Esq. (bkeilson@morrisjames.com).

                 PLEASE TAKE FURTHER NOTICE that on July 13, 2020, the Bankruptcy

Court entered the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals and (II) Granting Related Relief (the “Order”)

[Docket No. 544]. Pursuant to the Order, in the absence of timely filed objections or responses,

and upon the filing with the Bankruptcy Court of a certification of no objection, the Debtors are

authorized to pay the professionals eighty percent (80%) of the fees, and one hundred percent

(100%) of expenses without further notice or hearing. All fees and expenses paid to the

professionals are subject to final approval by the Court.

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




                                                 3
DOCS_DE:230678.4 00162/001
              Case 20-11558-KBO   Doc 1259-1    Filed 11/20/20    Page 4 of 4




Dated: November 20, 2020          PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                  /s/ Peter J. Keane
                                  Laura Davis Jones (DE Bar No. 2436)
                                  Timothy P. Cairns (DE Bar No. 4228)
                                  Peter J. Keane (DE Bar No. 5503)
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone: (302) 652-4100
                                  Facsimile: (302) 652-4400

                                  -and-

                                  WEIL, GOTSHAL & MANGES LLP
                                  Ray C. Schrock, P.C. (admitted pro hac vice)
                                  Ryan Preston Dahl (admitted pro hac vice)
                                  Kevin Bostel (admitted pro hac vice)
                                  767 Fifth Avenue
                                  New York, New York 10153
                                  Telephone: (212) 310-8000
                                  Facsimile: (212) 310-8007

                                  Attorneys for Debtors and Debtors in Possession




                                           4
DOCS_DE:230678.4 00162/001
